SMITH, Presiding Judge.
Defendants appeal from a judgment in accord with a jury verdict in a breach of warranty case. We affirm.
Plaintiff had a chicken house constructed. He purchased the trusses for the structure from the defendants. A jury could reasonably conclude from the evidence that plaintiff relied upon defendants to provide suitable roof trusses, that the trusses supplied were not suitable and that the non-suitability caused the chicken house to collapse to plaintiff’s damage. No contention is asserted that the evidence did not support the verdict.
Defendants objected to the qualifications of an expert witness. The witness’ expertise arose from his specialized experience with chicken houses rather than from his education. That is a permissible source of expertise. Tryon v. Casey, 416 S.W.2d 252 (Mo.App.1967) [4, 5]. We find no abuse of discretion by the trial court in permitting the witness to testify as an expert. Parlow v. Dan Hamm Drayage Co., 391 S.W.2d 315 (Mo.1965) [14-16].
*652Defendants objected to the admission into evidence of certain plans furnished by plaintiff to defendants because of a lack of authentication in that the plans did not contain the signature of the person who prepared them. The plans were furnished to enable defendants to determine the design of the trusses to be used. The execution of the plans was not in issue, simply the fact of their delivery. Authentication of execution was unnecessary. Mincielli v. Sloan’s Moving and Storage Co., 303 S.W.2d 17 (Mo.1957) [4, 5].
Defendants also objected to certain testimony that these plans had been successfully used in structures similar to plaintiff’s. In view of defendants’ contention that the trusses were not defective but the plans were, this testimony was relevant. State v. Duncan, 499 S.W.2d 476 (Mo.1973) [5].
Judgment affirmed.
CLEMENS, McMILLIAN and GUNN, JJ., concur.